Citation Nr: 0721924	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for claimed residuals 
of a cervical spine injury.  

4.  Entitlement to service connection for a right knee 
injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for tinnitus, 
a cervical spine injury, and a right knee injury.  The RO 
also determined that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for bilateral hearing loss.  

During the appeal period, before the case was transferred to 
the Board, the RO issued a rating decision in April 2005, 
which granted service connection for tinnitus and assigned a 
10 percent rating.  As the grant of service connection is a 
full grant of benefits on appeal, the issue of service 
connection for tinnitus is no longer in appellate status or 
before the Board at this time.  

The veteran, in his December 2004 VA Form 9 (substantive 
appeal), requested to appear for a personal hearing before a 
Veterans Law Judge at the RO.  In March 2007 correspondence, 
the veteran withdrew his request for a Board hearing and 
requested that his appeal be forwarded to the Board as soon 
as possible.  

The reopened issue of service connection for bilateral 
hearing loss, as well as the issue of service connection for 
a right knee injury are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1974 decision, the Board denied service 
connection for bilateral hearing loss.  That decision was not 
appealed, and is now final.

2.  Evidence submitted since the Board's February 1974 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
hearing loss, and therefore raises a reasonable possibility 
of substantiating the claim.

3.  The veteran's degenerative joint disease of the cervical 
spine was first shown many years after discharge from 
service, and is not shown to be related to any event or 
injury during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's February 1974 decision which denied service 
connection for hearing loss and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2006).

2.  A disability of the cervical spine, if any, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2003 and November 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are either denied or remanded 
at this time.  That notwithstanding, the RO did notify the 
veteran, by letter dated in March 2006, of the laws regarding 
degrees of disability and effective dates.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in that 
regard is harmless error.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Although the veteran was not afforded a VA examination to 
determine the current nature and likely etiology of 
degenerative joint disease of the cervical spine, no such 
examination is necessary in this case because there is no 
evidence of an in-service cervical spine disability, and 
there is no indication whatsoever that the veteran's 
degenerative joint disease of the cervical spine is in any 
way associated with the veteran's service.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
II.  New and Material Evidence

The veteran seeks to reopen a previously denied claim of 
service connection for hearing loss.  

In a February 1974 decision, the Board denied service 
connection for hearing loss.  The basis of the denial was 
that the veteran's service medical records appeared to show 
that the veteran had a pre-existing hearing loss that did not 
increase in severity during service.  

The veteran did not appeal that decision to the Court of 
Appeals for Veterans Claims, and the February 1974 decision 
thus became final.

The appellant contends that his pre-existing hearing loss was 
aggravated during service beyond the natural progression, as 
a result of the in-service onset of tinnitus; or, in the 
alternative, as the result of an in-service injury.

Additional evidence has been added to the record, including a 
determination that the veteran's current tinnitus had its 
onset during service, as well as current audiological reports 
and the veteran's assertions regarding the onset of his 
hearing loss.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran's pre-existing hearing loss 
did not undergo an increase in severity during service.  

Since the prior final decision, evidence has been added to 
the claims file, including a determination that the veteran's 
current tinnitus had its onset during service, as well as 
current audiological examination reports and the veteran's 
assertions that his pre-existing hearing loss further 
deteriorated during service.  Thus, the additional evidence 
is new and material and reopening the claim is warranted.  


II.  Service Connection

The veteran seeks service connection for a cervical spine 
disability.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  In this regard, the veteran's service medical records 
reflect that the veteran injured his left clavicle prior to 
entry into service.  

The pre-existing injury was noted on his pre-induction 
physical examination in December 1966.  The September 1969 
separation examination specifically indicated that there were 
no residuals of a pre-existing left collar bone fracture.  
The evidence does not show, nor does the veteran assert, that 
his claimed cervical spine disability is in any way 
associated with the pre-existing left clavicle fracture, and 
the service medical records do not suggest a pre-existing 
disability of the cervical spine.  Thus, the issues of 
presumption of soundness and/or aggravation need not be 
addressed as they do not pertain to the claim of service 
connection for a cervical spine disability.

The service medical records reveal that the veteran was 
treated for muscle strain in the neck and shoulders 
associated with a football injury in September 1968.  The 
veteran was directed to apply heat locally, and Robaxin and 
Darvon were prescribed.  An October 1968 x-ray of the 
cervical spine was negative.  The veteran's September 1969 
separation examination was negative for complaints, findings 
or diagnosis of a disability associated with the cervical 
spine.  

Currently, the veteran complains of neck pain and stiffness.  
VA outpatient records from 2003 through 2005 show treatment 
for chronic neck pain with stiffness.  A diagnosis of "djd" 
(degenerative joint disease) of the neck per x-ray is 
identified.  

There is no medical evidence linking the veteran's current 
djd of the neck to his period of active service, and no 
showing of continuity of symptomatology since service.  The 
veteran argues that he was treated at VA facilities during 
the 1970's and 1980's for neck pain; however, attempts to 
obtain such records were unsuccessful.  There is no evidence 
of record, other than the appellant's contentions, that his 
current djd of the neck (cervical spine) is related to any 
disease or injury incurred in or aggravated by service.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the medical evidence of record shows a one-time 
treatment for muscle strain in the neck and shoulders after a 
football injury in 1968.  X-rays of the cervical spine were 
negative and there was no chronic disability or complaints 
regarding the neck recorded on the veteran's discharge 
examination in September 1969.  Currently the veteran suffers 
from degenerative joint disease of the cervical spine; 
however, the current neck pain is not shown to be of service 
origin and there is no competent medical evidence linking the 
current degenerative joint disease of the cervical spine to 
any injury or event in service.  

As the preponderance of the evidence is against the claim of 
service connection for degenerative joint disease of the 
cervical spine, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for hearing loss 
having been submitted, the claim is reopened.

Service connection for degenerative joint disease of the 
cervical spine is denied.  




REMAND

The veteran asserts that his pre-existing hearing loss and 
pre-existing residuals of a right knee injury increased in 
severity during service, beyond the natural progression of 
such diseases.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).

Once a pre-existing disability is established, and in-service 
aggravation of that disability has been established, the 
burden then shifts to VA to show that any such aggravation 
was due to the natural progression of the disability.  If VA 
is unable to show, by clear and unmistakable evidence, that 
any such aggravation was due to the natural progression of 
the disease, then service connection is warranted based on a 
presumption of aggravation.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

In this case, it is clear that the veteran entered service 
with a pre-existing hearing loss and a pre-existing knee 
injury, and the veteran does not contend otherwise.  The 1966 
entrance examination report reveals impaired hearing at 
induction, and also reveals a right knee scar which was 
subsequently associated with a right knee meniscectomy in 
1965, mentioned on the veteran's September 1969 examination 
report.  

During service, in 1967, the veteran complained of knee pain 
and increased loss of hearing.  An October 1967 treatment 
record noted swelling and tenderness in the right knee with 
complaints of pain and fluid in the knee.  Another report 
from October 1967 reveals that the veteran complained of 
problems with hearing and requested an audiogram.  

The veteran asserts that his pre-existing conditions worsened 
during service.  Although the Board determined, in February 
1974, that there was no increase in severity of the veteran's 
hearing during service, it has since been established that 
the veteran developed tinnitus during service, and the 
veteran has not yet been afforded a medical examination to 
determine whether the current hearing loss underwent an 
increase in severity beyond the natural progression of the 
disease during service.  Given the questionable accuracy of 
the in-service audiological examinations, as well as the 
acknowledgment of tinnitus acquired during service, the 
veteran should be afforded a VA audiological examination.  

With regard to the right knee claim, there is evidence of in-
service right knee treatment, and evidence of current right 
knee treatment.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, 
VA examination of the right knee is also warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
right knee and hearing loss, not already 
associated with the claims file.  

2.  Schedule the veteran for VA 
audiological and orthopedic examinations 
to determine the current nature of the 
pre-existing hearing loss and right knee 
disability.  The claims folder must be 
made available to and reviewed by the 
examiners in conjunction with the 
requested studies.  The examiners should 
elicit from the veteran and record a full 
clinical history referable to the hearing 
loss and right knee disabilities.  The 
examiners should first determine whether 
there was any measured worsening of 
either disability during service and, if 
so, whether such worsening constitutes an 
increase in disability or was the result 
of natural progression of the injury or 
disease, keeping in mind that temporary 
or intermittent flare-ups of the 
preexisting conditions during service are 
not sufficient to be considered 
aggravation unless the underlying 
condition (as contrasted to the symptoms) 
has worsened.  The examiners should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the veteran's pre-
existing right knee disability and 
hearing loss underwent an increase in 
severity during service that was not 
simply the result of natural progression, 
based on all of the pertinent service 
medical records, VA, and private medical 
evidence in the claims file.  

3.  Following completion of the 
aforementioned development, readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


